         Case1:21-cv-00995-PAC
         Case 1:21-cv-00995-PAC Document
                                Document13
                                         11 Filed
                                            Filed02/12/21
                                                  02/05/21 Page
                                                           Page11of
                                                                 of11
                                                                    5



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,
                                                                   21 Civ. 995 (PAC)
                -against-

LEV PARNAS and
DAVID CORREIA,

                              Defendants.



           [PROPOSED] JUDGMENT AS TO DEFENDANT DAVID CORREIA

        The Securities and Exchange Commission having filed a Complaint and Defendant David

Correia having entered a general appearance; consented to the Court’s jurisdiction over Defendant

and the subject matter of this action; consented to entry of this Judgment; waived findings of fact

and conclusions of law; and waived any right to appeal from this Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection with

the purchase or sale of any security:

        a) to employ any device, scheme, or artifice to defraud;

        b) to make any untrue statement of a material fact or to omit to state a material fact

            necessary in order to make the statements made, in the light of the circumstances under

            which they were made, not misleading; or
          Case1:21-cv-00995-PAC
          Case 1:21-cv-00995-PAC Document
                                 Document13
                                          11 Filed
                                             Filed02/12/21
                                                   02/05/21 Page
                                                            Page22of
                                                                  of11
                                                                     5



        c) to engage in any act, practice, or course of business which operates or would operate as a

            fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                   II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities Act

of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of

any means or instruments of transportation or communication in interstate commerce or by use of

the mails, directly or indirectly:

        a) to employ any device, scheme, or artifice to defraud;

        b) to obtain money or property by means of any untrue statement of a material fact or any

            omission of a material fact necessary in order to make the statements made, in light of

            the circumstances under which they were made, not misleading; or

        c) to engage in any transaction, practice, or course of business which operates or       would

            operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).



                                                    2
         Case1:21-cv-00995-PAC
         Case 1:21-cv-00995-PAC Document
                                Document13
                                         11 Filed
                                            Filed02/12/21
                                                  02/05/21 Page
                                                           Page33of
                                                                 of11
                                                                    5



                                                  III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)

of the Exchange Act [15 U.S.C. § 78o(a)], by making use of the mails or any means or

instrumentality of interstate commerce, to effect transactions in, or to induce or attempt to induce

the purchase or sale of, any security when not registered with the Securities and Exchange

Commission as a broker or dealer, or associated with a broker or dealer that is registered in

accordance with Section 15(b) of the Exchange Act [15 U.S.C. § 78o(b)].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  IV.

        Upon motion of the Commission, the Court shall determine whether it is appropriate to

order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]

and, if so, the amount(s) of the disgorgement and/or civil penalty. If disgorgement is ordered,

Defendant shall pay prejudgment interest thereon, calculated from March 17, 2016, based on the

rate of interest used by the Internal Revenue Service for the underpayment of federal income tax as

set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for disgorgement

and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will be precluded

from arguing that he did not violate the federal securities laws as alleged in the Complaint;

(b) Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the



                                                   3
         Case1:21-cv-00995-PAC
         Case 1:21-cv-00995-PAC Document
                                Document13
                                         11 Filed
                                            Filed02/12/21
                                                  02/05/21 Page
                                                           Page44of
                                                                 of11
                                                                    5



purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true by

the Court; and (d) the Court may determine the issues raised in the motion on the basis of affidavits,

declarations, excerpts of sworn deposition or investigative testimony, and documentary evidence,

without regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules

of Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil

penalties, the parties may take discovery, including discovery from appropriate non-parties.

                                                  V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                   4
         Case1:21-cv-00995-PAC
         Case 1:21-cv-00995-PAC Document
                                Document13
                                         11 Filed
                                            Filed02/12/21
                                                  02/05/21 Page
                                                           Page55of
                                                                 of11
                                                                    5



                                                VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


        February 10
Dated: ______________, 2021

                                              ____________________________________
                                              HON. PAUL A. CROTTY
                                              UNITED STATES DISTRICT JUDGE




                                                 5
         Case
          Case1:21-cv-00995-PAC
               1:21-cv-00995-PAC Document
                                  Document11-1 Filed02/12/21
                                           13 Filed  02/05/21 Page
                                                               Page61ofof11
                                                                          37
DR,\Fl



                           UN ITED STATES IHSTl{l(T ( 'Olllfl'
                          SOllT IIERN DISTRICT OF NEW \'OIU~




 SECl JR\ r11 :s AND [ XC'HA 'GE COMMISSION.

                                      Plaintiff.
                                                              2 1-cv-_ _ (_     )
                           \I.


 DAV ID CORREIA.

                                      Defendant.


                      CONSENT O F DEFENDANT DAVID CORREI A

         I.    Defendant David CoJTeia ("Defendant") waives service of a summons and the

complaint in this action, enters a general appearance, and admits the Court's jurisdiction over

Defendant and over the subject matter of this action.

         2.    Defendant has pleaded guilty to criminal conduct relating to ce11ain matters

alleged in the complaint in this action. Specifically, in United States v. Dm•id Correia, 19-cr.-

725-3 (J PO) (S.D.N.Y.), Defendant pleaded guilty to one violation of conspiracy to commit mail

fraud [ I 8 U.S.C. § 1349] and one violation of false statements to the federal government [ 18

U .S.C. § I 001]. In connection with that plea, Defendant admitted the facts set out in the

transcript of his plea allocution that is attached as Exhibit A to this Consent. This Consent shall

remain in full force and effect regardless of the existence or outcome of any further proceedings

in United States v. David Correia.

         3.    Defendant hereby consents to the entry of the Judgment in the fom1 attached

hereto (the " Judgment") and incorporated by reference herein, which, among other things

pennanently restrains and enjoins from violations of Sections I O(b) and 15(a) of the Securities
        Case
         Case1:21-cv-00995-PAC
              1:21-cv-00995-PAC Document
                                 Document11-1 Filed02/12/21
                                          13 Filed  02/05/21 Page
                                                              Page72ofof11
                                                                         37
DRAFT



Exchange Act   \11'   1~J4 (the "Exchange Ad") 115 U.S.C ..   ** 7Xj(h) nnd 7Xo(a)I a11d Ruic IOh-5
pnmllllgated thneunder I17 C'.F.R.     *240.1 Oh-5 I and Section I 7(a) or tlw Sccurilics /\ct or 1933
{the "Srcuritks Act") j 15 U.S.C'.   *77q(a)].
        4.       Drfrndant agrees that. upon motion or the Commission, the Court shall determine

whether it is appropriate to order disgorgcment or ill-gotten gains and/or a ci vii penalty pursuant

to Section 20(d) of the Securities Act [ 15 U.S.C. § 77t(d)] and Section 21 (d)(3) of the Exchange

Act [15 U.S.C.   *78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or civil penalty.
The Defendant fu11her understands that, if disgorgement is ordered, Defendant shall pay

prcj udgment interest thereon, calculated from March 17, 2016, based on the rate of interest used

by the Internal Revenue Service for the underpayment of federal income tax as set forth in 26

U .S.C. § 6621 (a)(2). Defendant further a6rrees that in connection with the Commission's motion

for disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant

will be precluded from arguing that he did not violate the federal securities laws as alleged in the

Complaint; (b) Defendant may not challenge the validity of this Consent or the Judgment;

(c) solely for the purposes of such motion, the allegations of the Complaint shall be accepted as

and deemed true by the Court; and (d) the Court may determine the issues raised in the motion

on the basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony,

and documentary evidence, without regard to the standards for summary judgment contained in

Rule 56(c) of the Federal Rules of Civi l Procedure. In connection with the Commission's

motion for disgorgement and/or civil penalties, the pa11ies may take discovery, including

discovery from appropriate non-parties.

        5.     Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.



                                                   2
        Case
         Case1:21-cv-00995-PAC
              1:21-cv-00995-PAC Document
                                 Document11-1 Filed02/12/21
                                          13 Filed  02/05/21 Page
                                                              Page83ofof11
                                                                         37
DRAFr


        6.         Ddi.·nd:1111 \\ :1i\'l..'S the right. it':111y. hl a jury trial and to appea l li-0111 the e11try of'

the Jud);!nlcnl.

        7.         Ddcnd.rnt enters i11tt, this Consent volu11tarily and represents that 110 threats,

nf)i..•rs. pn,miscs. or i11ducctnl'J1ts of any kind have been made by the Commission or any

member. otfo.:cr, employee, agc11t, or representative of the C'ommissio11 to induce Defendant to

enter into this Consent.

        8.         Defendant agrees that this Consent shall be incorporated into the Judgment with

the same force and effect as if fully set forth therein.

        9.         Defendant will 11ot oppose the enforcement of the Judgment on the ground, if any

exists, that he fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

         10.       Defendant waives service of the Judgment and agrees that entry of the Judgment

by the Cou11 and filing with the Clerk of the Court will constitute notice to Defendant of its terms

and conditions. Defendant further agrees to provide counsel for the Commission, within thirty

days after the Judb,1111ent is fi led with the Clerk of the Court, with an affidavit or declaration

stating that Defendant has received and read a copy of the Judgment.

         11.       Consistent with 17 C.F.R. § 202.S(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges



                                                            3
        Case
         Case1:21-cv-00995-PAC
              1:21-cv-00995-PAC Document
                                 Document11-1 Filed02/12/21
                                          13 Filed  02/05/21 Page
                                                              Page94ofof11
                                                                         37
DRAFT



thal the (\,ur(s rntry nf a permanent i11_j1111ction 111ay have cnllalcral co11scquc11ccs u11dcr lcdcral

t'r state law and the rules and rq;ulatinns l,f self-rq;.ul:11\1ry org:111izaliu11s, liccnsing hoards, and

lHher n.'gul:1tl1ry l,rga11i1.ati nns. St11.:h collateral cnnsequc11ccs include, hut arc not lilllitcd to, a

statul\,ry disqualiticatil,n wilh respect to membership ur participation in, or association with a

mcmb1:r l,f. a sdf-rcgulatl,t")' organization. This statutory disquali fication has consequences that

arc separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action. Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

         12.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings." As part of Defendant's agreement to

comply with the tenns of Section 202.5(e), Defendant acknowledges the guilty plea for related

conduct described in para&rraph 2 above, and: (i) will not take any action or make or pem1it to be

made any public statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations; (iii) upon the filing of

this Consent, Defendant hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint; and (iv) stipulates for purposes of exceptions to discharge

set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations in the

complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil



                                                       4
        Case
        Case 1:21-cv-00995-PAC
             1:21-cv-00995-PAC Document
                               Document 11-1 Filed02/12/21
                                        13 Filed   02/05/21 Page
                                                             Page105 of
                                                                     of 11
                                                                        37
DRAFT


penalty or other amounts due hy Ddcnd:1111 under the Judgment or any other judgment. order,

consent order. dccr1.·c \,r settlement agreement entered in connection with this proceeding, is a

debt for the \'iolati\m hy Ddcndanl of the federal securities laws or any regulation or order

issued unlkr :-uch laws. as set forth in Section 523(a)( 19) of the Bankruptcy Code, 11 U.S.C.

~   523(a)( 19). If Defendant breaches this agreement, the Commission may petition the Court to

, ·acate the Judgment and restore this action to its active docket. Nothing in this paragraph affects

Defendant's: (i) testimonial obligations; or (ii) right to take legal or factua l positions in litigation

or other legal proceedings in which the Commission is not a party.

         13.    Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

         14.    In connection with this action and any related judicial or administrative

proceeding or investigation commenced by the Commission or to which the Commission is a

party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and

places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile

transmission of notices or subpoenas issued by the Commission for documents or testimony at

depositions, hearings, or trials, or in connection with any related investigation by Commission

staff; (iii) with respect to such notices and subpoenas, waives the territorial limits on service

contained in Rule 45 of the Federal Rules of Civil Procedure and any appl icable local rules,



                                                    5
         Case
         Case 1:21-cv-00995-PAC
              1:21-cv-00995-PAC Document
                                Document 11-1 Filed02/12/21
                                         13 Filed   02/05/21 Page
                                                              Page116 of
                                                                      of 11
                                                                         37
DRAFT


provided that the party t'l.'qUCsting the testimony reimburses Defendant's travel, lodging, and

subsistence expenses at the then-prevailing U.S. Govcmmcnt per diem rates; and (iv) consents to

personal ju,isdiction over Defendant in any United States District Court for purposes of

enforcing any such subpoena.

         15.       Defendant agrees to waive all objections, including but not limited to,

constitutional, timeliness, and procedural objections, to the administrative proceeding that will be

instituted when the Judgment is entered.

         16.       Defendant agrees that the Commission may present the Judgment to the Court for

signature and entry without further notice.

         17.       Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the tenns of the J udgrnent.



Dated:~/'--'-'-lj_r;_/   ~_I_
                                                  David Correia
               j
       On , t?\VIU0\12~ }
                            c;      JoJ.\           I          ··
                          , 26W, '}::CMi,a Cov-< e I (A_. , a person known to me,
personally a"ppearedefore me and acknowledged executing the foregoing Consent.


                                               kadr£~~
                                                  Notary Public
                                                   6_., g-ilf
                                                  Commission expires:        1
                                                                               V




                                                     6
